The Honorable Charlie Daniels Secretary of State State Capitol, Room 256 Little Rock, AR 72201-1094
Dear Mr. Daniels:
This is in response to your request, pursuant to A.C.A. § 7-9-110 (Repl. 2000), for my preparation of popular names for two resolutions of the General Assembly passed at the 2003 regular session: H.J.R. 1006 and H.J.R. 1028. These resolutions, which propose constitutional amendments pursuant to Article 19, Section 22 of the Arkansas Constitution, are referred to, respectively, as Amendment No. 1 and Amendment No. 2.
The popular names1 for each of the proposed amendments are hereby fixed and declared as follows:
                             Amendment No. 1                             (Popular Name)  AN AMENDMENT EXTENDING THE TERM LIMITS APPLICABLE TO MEMBERS OF THE ARKANSAS HOUSE OF REPRESENTATIVES FROM THREE TWO-YEAR TERMS TO SIX TWO-YEAR TERMS AND THE TERM LIMITS APPLICABLE TO MEMBERS OF THE ARKANSAS SENATE FROM TWO FOUR-YEAR TERMS TO THREE FOUR-YEAR TERMS
                             Amendment No. 2                             (Popular Name)  AN AMENDMENT TO ALLOW THE GENERAL ASSEMBLY TO APPROVE THE ISSUANCE OF GENERAL OBLIGATION BONDS FOR ANY ECONOMIC DEVELOPMENT PROJECT THAT PLANS TO INVEST MORE THAN $500 MILLION IN CAPITAL EXPENDITURES AND TO HIRE MORE THAN 500 NEW EMPLOYEES
Sincerely,
MIKE BEEBE Attorney General
MB/cyh
1 The relevant statute, A.C.A. § 7-9-110, requires me to "fix and declare the popular name by which each amendment to the Constitution . . . shall be designated." This mandate includes not only constitutional amendments proposed by the people under Arkansas Constitution, Amendment7 (see A.C.A. § 7-9-107) but also constitutional amendments submitted to the people by the General Assembly under Arkansas Constitution, art. 19, § 22. See A.C.A. § 7-9-101(1) (Repl. 2000). I have no statutory authority, however, with regard to any ballot titles for the latter measures. See Op. Att'y Gen. 96-096 and A.C.A. § 7-9-204 (stating that: "[t]he title of the joint resolution proposing an amendment to the Arkansas Constitution shall be the ballot title of the proposed constitutional amendment").